NEWMAN, District Judge.
This is a motion to remand. The motion is made on two grounds: First, that the defendant is a citizen of Georgia, and that the removal is improper, based on the ground that he is not a citizen of the state; second, that the amount in controversy does not exceed the sum of $2,000. On the first ground, without considering the second, there would be, to take the most favorable view of it for the defendant, very grave doubt as to the question of his citizenship. The jurisdiction of the court to justify removal and retention after removal, when motion to remand is made, should be clear. Where the jurisdiction is doubtful, the case should be remanded. Consequently this case should be remanded to the superior court of Lumpkin county, and it is so ordered. Fitzgerald v. Railway Co., 45 Fed. Rep. 812; Kessinger v. Vannatta, 27 Fed. Rep. 890.